Citation Nr: 0701689	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-24 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1974 to February 
1975.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service-connection for post-
traumatic stress disorder (PTSD).  

The veteran's June 2003 claim for service connection attests 
to his inability to work as a result of his psychiatric 
disability.  Since the issue of total disability rating based 
upon individual unemployability (TDIU) is not currently on 
appeal, the Board refers this issue to the RO for appropriate 
action. See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as the result of being 
exposed to the death of a fellow soldier during service.  
Specifically, he reports that he witnessed the body of a 
young soldier who had been accidentally shot being carried 
away from the firing range.  He also attests to fearing for 
his life while participating in training exercises with 
simulated bombs.  In accordance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103A, 5107 (West 2002)), the 
AMC should attempt to verify the veteran's claimed in-service 
stressor.  

In addition, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  The July 2003 VCAA letter provided to the 
veteran did not advise him of the specific evidentiary 
criteria which must be satisfied to substantiate his claim 
for service connection for PTSD.  Thus, VA has not fully 
complied with its duty to notify the claimant of the evidence 
required to establish entitlement to service connection.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (2006)
Accordingly, the case is REMANDED for the following action:

1. The RO must request verification of a 
training death in basic combat training 
Company A, 11th Battalion, 5th Brigade, Ft. 
Knox, KY between April 24, 1974, and June 
15, 1974.  

2. Review the claims file and ensure that 
the notification and development action 
required by statute, implementing 
regulation, court decisions, and VA 
directives is completed, to include 
notifying the veteran of the evidence 
required to establish service connection. 

Such notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him of which information and 
evidence, if any, that he is to provide and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  The 
veteran should also be advised to send to 
VA all evidence in his possession which 
pertains to the appeal.  

3. After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


